 Case 1:18-cv-00341-RSK ECF No. 39 filed 01/04/19 PageID.293 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


ROBERTA ANN WARREN,

         Plaintiff,                          Case No. 1:18−cv−00341−RSK

   v.                                        Hon. Ray Kent

ROSS MEDICAL EDUCATION CENTER,

         Defendant.
                                      /



                          NOTICE OF HEARING


TAKE NOTICE that a hearing on the following motion(s) has been rescheduled
as set forth below:


Motion(s):            Motion to Withdraw as Attorney (ECF No. 34)
                      January 29, 2019 11:00 AM
Date/Time:            (previously set for 1/7/2019 at 11:00 AM)
Magistrate Judge:     Ray Kent
Place/Location:       584 Federal Building, Grand Rapids, MI


PLAINTIFF'S COUNSEL SULAIMAN LAW GROUP SHALL SERVE A COPY OF
THIS NOTICE UPON PLAINTIFF WARREN FORTHWITH, AND FILE PROOF
OF SERVICE OF SAME.


                                          RAY KENT
                                          U.S. Magistrate Judge

Dated: January 4, 2019          By:        /s/ Faith Hunter Webb
                                          Judicial Assistant
